OPINION OF THE COURT
Per Curiam.
By order of the United States District Court for the Southern District of New York dated February 11, 1997, the respondent’s *263name was stricken from the roll of members of the Bar of that court.
The respondent was served with a notice pursuant to 22 NYCRR 691.3 (d), informing him of his right to interpose certain enumerated defenses to the imposition of reciprocal discipline by New York State. In his reply, the respondent requested a hearing and raised'the three defenses to the imposition of reciprocal discipline found in 22 NYCRR 691.3. By decision and order of this Court dated April 30, 1997, the Grievance Committee’s motion was held in abeyance and the matter was referred to John P. Clarke, Esq., as Special Referee, to hear and report with respect to the findings of the United States District Court and the respondent’s arguments with respect to the defenses enumerated in 22 NYCRR 691.3 (c). The hearing was held on September 15, 1997.
The Special Referee found that the respondent failed to establish any of the defenses to the imposition of reciprocal discipline found in 22 NYCRR 691.3 and recommended that this Court impose such discipline on the respondent as it deems appropriate. The Grievance Committee now moves to confirm the Special Referee’s report.
Based on the evidence adduced at the hearing, we conclude that the Special Referee’s determination was proper.
Under the circumstances of this case, the respondent is disbarred from the practice of law, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J:, Bracken, Rosenblatt, Miller and Thompson, JJ., concur.
Ordered that the petitioner’s motions are granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, effective immediately, the respondent, Roger Bruce Feinman, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Roger Bruce Feinman, is commanded to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before *264any court, Judge, Justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.